Filed 01/19/21                                         Case 20-10800                                              Doc 363

                 5
           1     MACDONALD | FERNANDEZ LLP
                 RENO F.R. FERNANDEZ III (SBN 251934)
           2
                 ALEXANDER K. LEE (SBN 293724)
           3     914 Thirteenth Street
                 Modesto, CA 95354
           4     Telephone: (209) 521-8100
                 Facsimile: (415) 394-5544
           5
                 Attorneys for Debtor in Possession,
           6     4-S RANCH PARTNERS, LLC
           7
                                            UNITED STATES BANKRUPTCY COURT
           8

           9                     EASTERN DISTRICT OF CALIFORNIA - FRESNO DIVISION

          10     In Re:                                              Case No.      20-10800

          11     4-S RANCH PARTNERS, LLC,                            Chapter 11

          12                            Debtor.                      STATUS CONFERENCE STATEMENT

          13                                                         Date:      January 26, 2021
                                                                     Time:      9:30 a.m.
          14                                                         Place:     2500 Tulare Street
                                                                                Courtroom 13, Dept. B
          15                                                                    Fresno, California
                                                                     Judge:     Hon. René Lastreto II
          16

          17              COMES NOW 4-S RANCH PARTNERS, LLC, Debtor-in-Possession (the “Debtor”) herein,

          18     submitting this Status Conference Statement, and respectfully represents as follows:

          19              The within case was commenced by the filing of a chapter 11 petition on March 2, 2020. A

          20     trustee has not been appointed, and Debtor is in possession of the estate. Debtor obtained approval of

          21     a prior disclosure statement on October 22, 2020. See Dckt. No. 314. The hearing on the Plan of

          22     Reorganization Dated August 18, 2020 was set for a confirmation hearing on January 26, 2021 at

          23     9:30am. However, on or about December 8, 2020, the Debtor and Sandton Credit Solutions Master

          24     Fund IV, LP (“Sandton”) entered into a Stipulation Regarding Motions for Relief from Stay (Dckt.

          25     No. 344) that vacated an evidentiary hearing set to start on December 10, 2020 with an agreement

          26     relating to relief from the automatic stay and corresponding plan treatment. As a result, the Debtor

          27     needed to conduct substantive modifications to its proposed Plan that necessitates additional

          28     disclosures under 11 U.S.C. Section 1125. Debtor intends to finalize a Third Amended Disclosure

                                                                                                                     1
                                                  STATUS CONFERENCE STATEMENT
Filed 01/19/21                                      Case 20-10800                                                 Doc 363


           1     Statement and Third Amended Chapter 11 Plan shortly such that they can be noticed and set for

           2     hearing.

           3            1.      Administrative Solvency of the Estate:

           4                    a. Disbursement of professional fees for Debtor’s bankruptcy counsel through a

           5                       $75,000 retainer was approved as requested in an interim fee application by the

           6                       Court on December 21, 2020. See Dckt. No. 358.

           7                    b. Professional fees for valuation and expert witness services in relation to Sandton

           8                       Credit Solutions Master Fund IV, LP’s (“Sandton”) Motion for Relief from the

           9                       Automatic Stay (“MRS”) were approved by the Court and have been paid by

          10                       Debtor’s non-debtor affiliate, Sloan Cattle Company, LLC (“Sloan Cattle”). See

          11                       Dckt. Nos. 150, 205, and 206. Sloan Cattle will continue to pay outstanding

          12                       invoices for services provided by expert witnesses related to the MRS.

          13                    c. Debtor does not anticipate there to be any Section 503(b)(9) administrative claims

          14                       to be paid as there were no goods received by the Debtor within 20 days before the

          15                       date of commencement that have been sold within the ordinary course of business.

          16            2.      Motion for Relief from Stay: On March 16, 2020, Sandton filed a MRS seeking relief

          17     from the automatic stay under 11 U.S.C. § 362(d)(2) as to real property commonly known as County

          18     Assessor’s Parcel Numbers: 049-200-005; 049-200-020; 049-200-022; 049-200-019; 049-200-023;

          19     049-200-017; 049-200-021; 049-200-024; 049-220-018; 049-200-025; 049-220-019; 049-220-016;

          20     049-220-020; 049-240-017; 065-030-004; 049-220-015; and 049-240-016 (the “4-S Property”). See

          21     Dckt. No. 21. The Court determined that the matter is a contested matter and set the matter for an

          22     evidentiary hearing. On or about December 8, 2020, the Debtor and Sandton signed a Stipulation

          23     Regarding Motions for Relief from Stay (“Stipulation”) (Dckt. No. 344) to vacate an evidentiary

          24     hearing set to start on December 10, 2020 with an agreement relating to relief from the automatic stay

          25     and plan treatment. The Stipulation was approved by the Court on December 9, 2020. See Dckt. No.

          26     346.

          27     //

          28     //

                                                                                                                     2
                                                  STATUS CONFERENCE STATEMENT
Filed 01/19/21                                       Case 20-10800                                                 Doc 363


           1            3.      Motions Under Bankruptcy Code § 365(d)(3) or (4): There are no motions under

           2     Bankruptcy Code § 365(d)(3) or (4) which are pending or which have already been acted upon.

           3            4.      Status of Stipulations or Motions for Use of Cash Collateral or the Obtaining of

           4     Credit: There are no currently pending stipulations or motions for use of cash collateral or the

           5     obtaining of credit.

           6            5.      Proper Employment of Professionals:

           7                    a. An Application for Authority to Employ Reno F.R. Fernandez III as General

           8                        Bankruptcy Counsel for Debtor in Possession was filed on March 5, 2020 and

           9                        subsequently, approved by the Court on March 24, 2020. See Dckt. Nos. 9, 35.

          10                    b. An Ex Parte Application for Authority to Employ Matt Wear as a Consultant for

          11                        Debtor in Possession was filed on May 29, 2020. See Dckt. No. 88. Subsequently,

          12                        Debtor and Mr. Wear stated that they no longer sought employment by the estate

          13                        and requested a withdrawal of the application. A withdrawal was filed on June 15,

          14                        2020. See Dckt. No. 107.

          15                    c. An application for authority to employ Lance Dore of The Dore Group as an expert

          16                        witness was approved on July 17, 2020. See Dckt. No. 150.

          17                    d. An application for authority to employ Dwight Smith of the McGinley &

          18                        Associates, Inc. as a rebuttal expert witness was approved on September 8, 2020.

          19                        See Dckt. No. 205.

          20                    e. An application for authority to employ Joseph D. Hughes of Klein, DeNatle,

          21                        Goldner, Cooper, Rosenlieb & Kimball, LLP as a rebuttal expert witness was

          22                        approved on September 8, 2020. See Dckt. No. 206.

          23                    f. Approval for hydrogeological consultant work by Dwight Smith of McGinley &

          24                        Associates, Inc. was previously denied by the Court. See Dckt. No. 321. Debtor has

          25                        reviewed the Court’s comments and concerns with Mr. Smith and will seek

          26                        approval of a revised agreement shortly. Sloan Cattle has agreed to pay for

          27                        professional fees for the consultant work. The agreement to pay for said services is

          28                        not conditioned on Sloan Cattle having any control or input as to the services

                                                                                                                      3
                                                  STATUS CONFERENCE STATEMENT
Filed 01/19/21                                       Case 20-10800                                                  Doc 363


           1                        provided to the Debtor and is without right to reimbursement.

           2            6.      Status of Motions to Convert: There are currently no pending motions by or against

           3     the debtor to convert or dismiss the chapter 11 case, or to appoint a chapter 11 trustee.

           4            7.      Debtor’s Intentions Concerning a Reorganization Plan:

           5            Debtor is committed to pursuing multiple opportunities on concurrent paths to either

           6     immediately payoff creditors or repay the secured claim over a reasonable period. Debtor

           7     commercially stores surface water underground for later retrieval by a client for a fee and has stored

           8     approximately 500,000 acre-feet of non-client water inventory that can be sold to individual clients.

           9     Debtor asserts that most of the water stored underground at the 4-S Property for transfer is abandoned

          10     flood water diverted to the property through easements as part of California’s flood control projects in

          11     the region. Transfers of abandoned flood flows and properly appropriated water are not subject to the

          12     same restrictions as transfers of native groundwater.

          13            Debtor has signed two water supply contracts and obtained approval from the water acquisition

          14     committee of Westlands Water District (“WWD”) for an agreement to provide 25,000 acre-feet of

          15     water. The WWD agreement is in the final stages of negotiation and approval by the WWD’s board

          16     of directors. Debtor also continues to negotiate purchase sale agreements and capital investment with

          17     interested parties. If the Debtor can secure new capital or new financing to satisfy all allowed claims

          18     within one year of the effective date of its Chapter 11 Plan, then the Debtor does not need to sell part

          19     or all the 4-S Property. However, pursuant to the Stipulation referenced above, on April 1, 2021,

          20     Sandton will be provided relief from the automatic stay and waiver of 14 day stay without further

          21     order of the Court if their claim is not paid in full by March 31, 2021. A draft of a Third Amended

          22     Disclosure Statement and Third Amended Chapter 11 Plan is currently under review by the Debtor’s

          23     managing member.

          24            8.      Post-Petition Debtor Duties:

          25                    a. Debtor’s initial monthly operating report and subsequent reports have been filed.

          26                    b. Debtor has obtained and is using a debtor-in-possession bank account with

          27                        Westamerica Bank.

          28                    c. Quarterly United States Trustee’s fees have been paid.

                                                                                                                       4
                                                   STATUS CONFERENCE STATEMENT
Filed 01/19/21                                       Case 20-10800                                                Doc 363


           1                    d. Debtor has provided proof of adequate insurance to the United States Trustee as

           2                        part of the initial debtor interview process. Debtor is not aware of any unresolved

           3                        issues from the initial debtor interview or the meeting of creditors.

           4            9.      Outside of the current COVID-19 Pandemic, Debtor is not currently aware of any

           5     matters that might materially impact the administration of this chapter 11 case.

           6

           7

           8      DATED: January 19, 2021                          MACDONALD FERNANDEZ LLP
           9
                                                                   By: /s/ Alexander K. Lee
          10                                                          ALEXANDER K. LEE,
                                                                      Attorneys for Debtor-in-Possession,
          11                                                          4-S Ranch Partners, LLC
          12

          13

          14

          15

          16

          17

          18

          19

          20

          21

          22

          23

          24

          25

          26

          27

          28

                                                                                                                     5
                                                  STATUS CONFERENCE STATEMENT
